Case 1:20-cr-00151-CJN Document1 Filed 08/04/20 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA : Grand Jury Original
v. : Case No.:
MARK L. CLARK, : VIOLATIONS:

: Counts 1, 3: 18 U.S.C. § 242
Defendant. : (Deprivation of Rights Under Color of Law)

Counts 2, 4: D.C. Code §§ 5-125.02(1), 5-125.03
(Use of Prohibited Trachea Hold)

Count 5: D.C. Code §§ 5-125.02(2), 5-125.03
(Use of Prohibited Carotid Artery Hold)

 

INDICTMENT
The Grand Jury charges that:

COUNT ONE
(Deprivation of Rights Under Color of Law — 18 U.S.C. § 242)

On or about July 13, 2018, in the District of Columbia, the defendant,
MARK L. CLARK,

while acting under color of law as a Metropolitan Police Department Officer, willfully deprived
D.T., a person known to the Grand Jury, of the right, secured and protected by the Constitution
and the laws of the United States, to be free from an unreasonable seizure, which includes the right
to be free from the use of unreasonable force by a law enforcement officer. Specifically, CLARK
assaulted D.T. and used a prohibited trachea hold without legal justification. The offense resulted
in bodily injury to D.T.

(All in violation of Title 18, United States Code, Section 242
(Deprivation of Rights Under Color of Law))
Case 1:20-cr-00151-CJN Document1 Filed 08/04/20 Page 2 of 4

COUNT TWO
(Use of Prohibited Trachea Hold —5 D.C. §§ 125.02(1), 125.03)

On or about July 13, 2018, in the District of Columbia, the defendant,
MARK L. CLARK,
while acting as a Metropolitan Police Department Officer, willfully and intentionally applied on
D.T., a person known to the Grand Jury, a prohibited trachea hold. Specifically, with the purpose
and intent of controlling D.T.’s movement, CLARK, using a weaponless technique, technique with
his arm, and technique with a firm object—his hand—did apply and attempted to apply pressure
against D.T.’s trachea, windpipe, and the frontal area of D.T.’s neck.
(All in violation of Title 5, District of Columbia Code, Section 125.03
(Use of Prohibited Trachea Hold))
COUNT THREE
(Deprivation of Rights Under Color of Law — 18 U.S.C. § 242)
On or about July 18, 2018, in the District of Columbia, the defendant,
MARK L. CLARK,
while acting under color of law as a Metropolitan Police Department Officer, willfully deprived
K.C., a person known to the Grand Jury, of the right, secured and protected by the Constitution
and the laws of the United States, to be free from an unreasonable seizure, which includes the right
to be free from the use of unreasonable force by a law enforcement officer. Specifically, CLARK
assaulted K.C. and used a prohibited trachea hold and prohibited carotid artery hold without legal
justification. The offense resulted in bodily injury to K.C.

(All in violation of Title 18, United States Code, Section 242
(Deprivation of Rights Under Color of Law))
Case 1:20-cr-00151-CJN Document1 Filed 08/04/20 Page 3 of 4

COUNT FOUR
(Use of Prohibited Trachea Hold — 5 D.C. §§ 125.02(1), 125.03)

On or about July 18, 2018, in the District of Columbia, the defendant,
MARK L. CLARK,
while acting as a Metropolitan Police Department Officer, willfully and intentionally applied on
K.C., a person known to the Grand Jury, a prohibited trachea hold. Specifically, with the purpose
and intent of controlling K.C.’s movement, CLARK, using a weaponless technique, technique with
his arm, and technique with a firm object —his hand—did apply and attempted to apply pressure
against K.C.’s trachea, windpipe, and the frontal area of K.C.’s neck.
(All in violation of Title 5, District of Columbia Code, Sections 125.02(1) and 125.03
(Use of Prohibited Trachea Hold))
COUNT FIVE
(Use of Prohibited Carotid Hold — 5 D.C. §§ 125.02(2), 125.03)
On or about July 18, 2018, in the District of Columbia, the defendant,
MARK L. CLARK,
while acting as a Metropolitan Police Department Officer, willfully and intentionally used on K.C.,
a person known to the Grand Jury, a prohibited carotid artery hold. Specifically, with the purpose
and intent of controlling K.C.’s movement, CLARK, using a weaponless technique with his arm
to control and disable K.C., did apply pressure and force to K.C.’s carotid artery, jugular vein, and
sides of K.C.’s neck.
(All in violation of Title 5, District of Columbia Code, Sections 125.02(2) and 125.03

(Use of Prohibited Trachea Hold))

A TRUE BILL:

 

FOREPERSON
Case 1:20-cr-00151-CJN Document1 Filed 08/04/20 Page 4 of 4

J oo p
Wliekual? K poorer | yo

KTTORNEY FOR THE UNITED STATES
IN AND FOR THE DISTRICT OF COLUMBIA

 
